Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1, 6, 7, 9-11, 15-16, 18-20 have been amended.  Claims 2, 8, 17, 21-26 have been canceled.  Claim 27 is added.  Claims 1, 3-7, 9-16, 18-20 and 27 are pending. 

Response to Arguments
Applicant’s arguments, see remarks, filed 6/6/2022, with respect to amended claims have been fully considered and are persuasive.  The rejection of 35 U.S.C. 103 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3-7, 9-16, 18-20 and 27 are allowed.
 	The following is an examiner’s statement of reasons for allowance:
 	Applicant’s amendment and remarks has overcome the claimed rejection.  The cited prior art and the art of record fail to anticipated or make obvious of all claim limitations as recited in the independent claims.  The record is clear for the patentability of the claimed invention according to MPEP 1302.14 (i) and 37 CFR 1.111(b) and (c) and 37 CFR 1.133(b). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONGOC TRAN whose telephone number is (571)272-3843. The examiner can normally be reached 9-5 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONGOC TRAN/Primary Examiner, Art Unit 2434